Filed 6/22/21 Lee v. Medina CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 VINECE LEE,                                                      B293984

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No. BC505015)
           v.

 DEBORAH MEDINA,

           Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of
Los Angeles County, Craig D. Karlan, Judge. Affirmed.
         Vinece Lee, in pro. per., for Plaintiff and Appellant.
     Pollak, Vida & Barer, Daniel P. Barer, Hamed Amiri
Ghaemmaghami; Law Offices of Robyn N. Jones-William and
Robyn N. Jones-William for Defendant and Appellant.
      Vinece Lee’s and Deborah Medina’s cars collided in a
supermarket parking lot. Lee sued Medina in small claims court
for personal injuries and property damage. Judgment was
entered in favor of Medina. The trial court subsequently
dismissed Lee’s fraud action, which alleged Medina had lied
when she told Lee she would notify her insurance carrier she was
responsible for the accident, ruling the cause of action was barred
by the doctrine of claim preclusion. On appeal Lee argues her
fraud claim involved a different primary right from those
involved in her small claims action. She also suggests claim
preclusion should not apply because Medina committed perjury
when testifying in small claims court. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Accident and Lee’s Post-accident Interactions with
         Medina and Her Insurer
      Lee and Medina were involved in an automobile accident in
the parking lot of an upscale supermarket on April 3, 2010.
According to Lee, Medina hit her car while backing up; Lee’s car
was not moving at the time. Immediately following the accident
Medina admitted fault, gave Lee her insurance information and
told Lee she would notify her insurer that she was responsible for
the accident. Lee reported the accident to Medina’s insurer.
      Medina’s carrier notified Lee on April 17, 2010 that it was
working on the claim. However, a week later the carrier advised
Lee it was declining her claim, stating its insured was not legally
responsible for the accident.
      2. The Small Claims Court Action
      Lee sued Medina in small claims court on March 28, 2013.
Her complaint alleged, “Defendant backed into me at high speed,
causing personal & property damage, loss of wages, loss of



                                 2
residency and other damages according to proof.” She requested
damages of $10,000, the jurisdictional maximum (see Code Civ.
Proc., § 116.221).1
       The small claims case was heard on June 20, 2014.
Judgment was entered in favor of Medina on the same date. The
court’s ruling stated, “Defendant does not owe plaintiff any
money on plaintiff’s claim.”
      3. Lee’s Unlimited Civil Action
       The week after she filed her small claims action, Lee,
representing herself, filed an unlimited civil complaint against
Medina in superior court using Judicial Council optional
form PLD-PI-001, approved for use in personal injury, property
damage and wrongful death cases. The complaint attached forms
for general negligence and intentional tort causes of action, and
also included an exemplary damages attachment alleging Medina
had been guilty of fraud. Lee did not serve the summons and
complaint on Medina until September 2, 2015.
       On October 14, 2015 Medina moved to strike Lee’s request
for punitive damages. Prior to the hearing on Medina’s motion,
Lee filed a first amended complaint for fraud. The amended
complaint alleged Medina had admitted fault for the accident but
then falsely and fraudulently told her insurer that Lee had
caused the collision. Lee further alleged Medina had no intention
of telling the truth to her insurer at the time Medina told Lee she
accepted responsibility for the accident; Lee was unaware of
Medina’s intention not to tell the truth to her insurer; and, but
for Medina’s statements, Lee would have obtained witness
statements, summoned the police and otherwise established that


1     Statutory references are to this code.



                                 3
Medina was responsible for the accident. The first amended
complaint sought general damages of $25,000 and punitive
damages of $250,000.
       Medina again moved to strike the punitive damage
allegations. Before the hearing on the motion Lee’s lawsuit,
which had been considered a personal injury case, was
transferred from the superior court’s personal injury hub to the
West District for all purposes. Several months later, the court in
the newly assigned department denied Medina’s motion to strike
Lee’s request for punitive damages, but granted the request to
strike the specific dollar amount contained in the prayer for
relief. The court ordered Lee to file a second amended complaint
that complied with its ruling without adding any additional facts
or causes of action.
       Lee filed her second amended complaint on November 8,
2016. Medina answered on December 15, 2016. Medina asserted
as a twelfth affirmative defense that the judgment in the small
claims action barred Lee’s current fraud claim “by res judicata,
claim preclusion, issue preclusion and/or collateral estoppel.”
       Medina moved for summary judgment on July 20, 2017,
arguing Lee’s fraud claim was barred by claim preclusion and
was untimely under section 335.1, the two-year limitations period
for personal injury and negligence actions. The court denied the
motion, ruling Medina had failed to properly seek judicial notice
of the records from the small claims court proceeding and Lee’s
fraud cause of action was subject to the three-year limitations
period in section 338, subdivision (d), not section 335.1’s two-year




                                 4
limitations period. The court also ruled the motion was
procedurally deficient because not timely served on Lee.2
       4. The Motion To Dismiss and the Trial Court’s Ruling
       The continued date for a bench trial in Lee’s case was
July 11, 2018.3 On June 11, 2018 Medina filed a combined trial
brief and motion to dismiss, arguing, as she had in her
unsuccessful summary judgment motion, that Lee’s case was
barred by claim preclusion and was untimely.4 Medina also filed

2     We augment the record on our own motion to include the
court’s October 4, 2017 ruling denying Medina’s summary
judgment motion. (Cal. Rules of Court, rule 8.155(a)(1)(A).)
3     Although the record on appeal does not contain the
pertinent documents, it appears the parties agreed to extend
section 583.310’s five-year deadline to bring the case to trial to
July 15, 2018.
4      Medina did not identify any statute or case law that
authorized her motion to dismiss. On appeal Medina cites Garcia
v. Garcia (1957) 148 Cal.App.2d 147, which indicated a defendant
may file a motion to dismiss based on claim preclusion before
answering the complaint, a procedure also approved in Planning
& Conservation League v. Castaic Lake Water Agency (2009)
180 Cal.App.4th 210, 231. Although those cases seem inapposite,
Medina’s motion was arguably proper under section 597, which
provides for trial of special defenses not involving the merits of
the plaintiff’s cause of action, including claim preclusion, before
trial of any other issue in the case. (See Eistrat v. Irving Lumber
& Moulding, Inc. (1962) 210 Cal.App.2d 382, 387.) In any event,
because Medina was entitled to judgment as a matter of law, any
error in considering the motion to dismiss was necessarily
harmless. (Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 800
[error justifies reversal in a civil action only if it is reasonably
probable a different result would have been reached absent the
error].)



                                  5
a request for judicial notice attaching copies of Lee’s small claims
complaint and the judgment in favor of Medina.
       In her opposition Lee quoted from the Supreme Court’s
decision in Sanderson v. Niemann (1941) 17 Cal.2d 563, which
held a small claims judgment does not bar a subsequent lawsuit
under the doctrine of claim preclusion (referred to as res judicata)
if the second lawsuit asserts a different cause of action from that
involved in the prior suit, even though both causes of action may
have arisen from the same transaction. (Id. at p. 573.)5 The
Court also held issue preclusion (referred to as the second aspect
of res judicata) could not be based on a decision made following a
small claims trial because of the informal nature of the
proceedings. (Id. at p. 575; see generally Sanders v. Walsh (2013)
219 Cal.App.4th 855, 865 [“[t]he controlling precedent in this case
is Sanderson v. Niemann (1941) 17 Cal.2d 563 . . ., which
establishes that collateral estoppel does not apply to a small
claims action”].) Lee insisted her fraud cause of action was
different from the claims asserted in the small claims case. She
also argued Medina had lied at the small claims trial and
disobeyed a valid subpoena for documents (what she described as
extrinsic fraud), thus preventing her from having a fair hearing
and depriving the small claims judgment of preclusive effect.



5      The small claims action at issue in Sanderson had been
brought by Job and Hazel Sanderson, a married couple, for
damage to their automobile and for personal injuries suffered by
Job Sanderson. The second lawsuit was filed by Hazel Sanderson
alone for her personal injuries, which had not been at issue in the
small claims case. (See Sanderson v. Niemann, supra, 17 Cal.2d
at p. 566.)



                                 6
      The trial court heard Medina’s motion on July 11, 2018, the
date set for trial, and granted the motion in a minute order filed
July 13, 2018. The court explained, “Whether Defendant lied as
to who caused the motor vehicle accident clearly falls ‘within the
scope of the [small claims] action,’ is ‘related to the subject
matter,’ and is ‘relevant to the issues.’ As such, Plaintiff’s
current claim for fraud is barred by the doctrine of res judicata
(claim preclusion).”
      Lee filed a timely notice of appeal.
                           DISCUSSION
      1. The Trial Court Correctly Ruled Lee’s Claim Is Barred
         by the Doctrine of Claim Preclusion
       What traditionally was referred to as the doctrine of
res judicata has two aspects—the primary aspect of claim
preclusion and a secondary aspect of issue preclusion, historically
described as collateral estoppel. (See Samara v. Matar (2018)
5 Cal.5th 322, 326 [“[w]e now refer to ‘claim preclusion’ rather
than ‘res judicata’ [citation], and use ‘issue preclusion’ in place of
‘direct or collateral estoppel’”]; DKN Holdings LLC v. Faerber
(2015) 61 Cal.4th 813, 824 [“[t]o avoid future confusion, we will
follow the example of other courts and use the terms ‘claim
preclusion’ to describe the primary aspect of the res judicata
doctrine and ‘issue preclusion’ to encompass the notion of
collateral estoppel”].)
       “Claim preclusion ‘prevents relitigation of the same cause
of action in a second suit between the same parties or parties in
privity with them.’ [Citation.] Claim preclusion arises if a
second suit involves (1) the same cause of action (2) between the
same parties [or those in privity with them] (3) after a final
judgment on the merits in the first suit. [Citations.] If claim



                                  7
preclusion is established, it operates to bar relitigation of the
claim altogether.” (DKN Holdings v. Faerber, supra, 61 Cal.4th
at p. 824; accord, Mycogen Corp. v. Monsanto Co. (2002)
28 Cal.4th 888, 896.) The doctrine promotes judicial economy
and avoids piecemeal litigation by preventing a plaintiff from
“‘“splitting a single cause of action or relitigat[ing] the same
cause of action on a different legal theory or for different relief.”’”
(Mycogen, at p. 897.)
       “It is well established that the claim preclusion aspect of
the doctrine of res judicata applies to small claims judgments.”
(Pitzen v. Superior Court (2004) 120 Cal.App.4th 1374, 1381;
accord, Bailey v. Brewer (2011) 197 Cal.App.4th 781, 791; Allstate
Ins. Co. v. Mel Rapton, Inc. (2000) 77 Cal.App.4th 901, 907; see
Sanderson v. Niemann, supra, 17 Cal.2d 563.) Lee’s small claims
action concluded with a final judgment on the merits and
involved the same parties as the case at bar. The issue here is
whether Lee’s fraud cause of action involved the same cause of
action as her small claims lawsuit—a question of law we review
de novo. (In re Marriage of Garcia (2017) 13 Cal.App.5th 1334,
1341; Union Pacific Railroad Co. v. Santa Fe Pacific Pipelines,
Inc. (2014) 231 Cal.App.4th 134, 156; Noble v. Draper (2008)
160 Cal.App.4th 1, 10.)
       For purposes of claim preclusion, California law identifies a
single cause of action as “the violation of a single primary right.”
(Crowley v. Katleman (1994) 8 Cal.4th 666, 681; see Boeken v.
Philip Morris USA, Inc. (2010) 48 Cal.4th 788, 797 [“[t]o
determine whether two proceedings involve identical causes of
action for purposes of claim preclusion, California courts have
‘consistently applied the “primary rights” theory’”]; Slater v.
Blackwood (1975) 15 Cal.3d 791, 795 [“California has consistently




                                   8
applied the ‘primary rights’ theory, under which the invasion of
one primary right gives rise to a single cause of action”].) The
primary right theory provides “a ‘cause of action’ is comprised of a
‘primary right’ of the plaintiff, a corresponding ‘primary duty’ of
the defendant, and a wrongful act by the defendant constituting a
breach of that duty.” (Crowley, at p. 681.) Under the primary
rights theory, “‘[t]he “cause of action” is based upon the harm
suffered, as opposed to the particular theory asserted by the
litigant. [Citation.] Even where there are multiple legal theories
upon which recovery might be predicated, one injury gives rise to
only one claim for relief.’. . . [T]he determinative factor is the
harm suffered. When two actions involving the same parties seek
compensation for the same harm, they generally involve the same
primary right.” (Boeken, at p. 798; accord, Federal Home Loan
Bank of San Francisco v. Countrywide Financial Corp. (2013)
214 Cal.App.4th 1520, 1530-1531.)6


6      It is generally true, as the trial court ruled, that “a prior
judgment between the same parties ‘is res judicata on matters
which were raised or could have been raised, on matters litigated
or litigable.’” (Kim v. Reins International California, Inc. (2020)
9 Cal.5th 73, 92-93; accord, Aerojet-General Corp. v. American
Excess Ins. Co. (2002) 97 Cal.App.4th 387, 402.) However, what
the doctrine of claim preclusion seeks to avoid is splitting a single
cause of action or relitigating the same cause of action on a
different legal theory or for different relief: That a plaintiff could
have asserted a claim in a prior proceeding under liberal pleading
rules for permissive joinder does not necessarily trigger claim
preclusion. If a defendant’s conduct violated multiple primary
rights, it is not prohibited splitting of a cause of action to bring
separate actions to recover for the violation of each primary right.
(See Mycogen Corp. v. Monsanto Co., supra, 28 Cal.4th at p. 897;
Fujifilm Corp. v. Yang (2014) 223 Cal.App.4th 326, 333-334.) “[A]


                                  9
       Lee contends her cause of action for fraud against Medina
involves a different primary right from the causes of action she
pursued in small claims court. Although she alleges additional
facts in the case at bar, focusing on Medina’s misrepresentations
that prevented her from gathering evidence regarding the
parking lot accident, and advances a different legal theory, in
both actions Lee sought to recover only for losses proximately
caused by the accident. That is, the harm at issue in both
lawsuits is identical. Indeed, Lee’s small claims action sought
recovery not only for her personal injuries and damage to her car,
but also for lost wages and her loss of housing allegedly resulting
from her inability to commute between Santa Monica and Palos
Verdes—the same damages requested in the unlimited civil
action. Both actions involved Lee’s primary rights to be free from
injury to her person and her property and Medina’s violation of
her primary duty to avoid causing such injury. (See Tensor
Group v. City of Glendale (1993) 14 Cal.App.4th 154, 160 [“‘if
two actions involve the same injury to the plaintiff and the same
wrong by the defendant then the same primary right is at stake
even if in the second suit the plaintiff pleads different theories of
recovery, seeks different forms of relief and/or adds new facts
supporting recovery’”].) Accordingly, the trial court properly
ruled the earlier small claims judgment barred Lee’s action for
fraud.




given set of facts may give rise to the violation of more than one
‘primary right,’ thus giving a plaintiff the potential of two
separate lawsuits against a single defendant.” (Sawyer v. First
Financial Corp. (1981) 124 Cal.App.3d 390, 399.)



                                 10
      2. Lee’s Allegations Regarding Medina’s Misconduct Do Not
         Constitute Extrinsic Fraud Justifying Disregard of the
         Preclusive Effect of the Small Claims Judgment
       Lee alternatively argues, even if the small claims judgment
would generally preclude the subsequent fraud cause of action,
Medina’s intentional misconduct—providing perjured testimony
and disobeying valid subpoenas—deprived her of a fair hearing
and should prevent Medina from using that judgment as a bar to
Lee’s fraud cause of action. Lee is correct a void judgment has no
preclusive effect. (Rochin v. Pat Johnson Manufacturing Co.
(1998) 67 Cal.App.4th 1228, 1240; see Bennett v. Wilson (1898)
122 Cal. 509, 513-514 [“‘A void judgment is, in legal effect, no
judgment. By it no rights are divested. From it no rights can be
obtained. Being worthless in itself, all proceedings founded upon
it are equally worthless. It neither binds nor bars any one’”].)
And where there has been extrinsic fraud, an otherwise final
judgment may be set aside and denied preclusive effect. (See
In re Marriage of Park (1980) 27 Cal.3d 337, 342; F.E.V. v. City of
Anaheim (2017) 15 Cal.App.5th 462, 472.)
       Lee’s allegations that Medina lied during her testimony in
small claims court and disobeyed a subpoena for documents and
that Medina’s father, apparently identified as the owner of the
car involved in the accident, also disobeyed a subpoena to appear
at the small claims trial, even assuming they could be proved,
would not justify disregarding the preclusive effect of the small
claims judgment. (See Cedars-Sinai Medical Center v. Superior
Court (1998) 18 Cal.4th 1, 10 [“After the time for seeking a new
trial has expired and any appeals have been exhausted, a final
judgment may not be directly attacked and set aside on the
ground that evidence has been suppressed, concealed, or falsified;




                                11
in the language of the cases, such fraud is ‘intrinsic’ rather than
‘extrinsic.’ [Citations.] Similarly, under the doctrines of
res judicata and collateral estoppel, a judgment may not be
collaterally attacked on the ground that evidence was falsified or
destroyed”].)
       Extrinsic fraud generally refers “to the narrow doctrine
permitting a collateral attack on a judgment that has been
obtained . . . under circumstances in which ‘the aggrieved party
[has been] deliberately kept in ignorance of the action or
proceeding, or in some other way fraudulently prevented from
presenting his claim or defense.’” (Moore v. Conliffe (1994)
7 Cal.4th 634, 643, fn. 5; accord, Bae v. T.D. Service Co. of
Arizona (2016) 245 Cal.App.4th 89, 97; see Moghaddam v. Bone
(2006) 142 Cal.App.4th 283, 290 [“‘“[e]xtrinsic fraud [sufficient to
set aside a judgment] occurs when a party is deprived of the
opportunity to present his claim or defense to the court; where he
was kept ignorant or, other than from his own negligence,
fraudulently prevented from fully participating in the
proceeding”’”].)
       In contrast, “[i]ntrinsic fraud goes to the merits of the prior
proceeding and is ‘not a valid ground for setting aside a judgment
when the party has been given notice of the action and has had
an opportunity to present his case and to protect himself from
any mistake or fraud of his adversary but has unreasonably
neglected to do so.’” (In re Margarita D. (1999) 72 Cal.App.4th
1288, 1295; see Caldwell v. Taylor (1933) 218 Cal. 471, 476 [“[a]
showing of fraud practiced in the trial of the original action” is
intrinsic fraud].) Lee’s allegations that Medina introduced
perjured testimony and suppressed material evidence (the
subpoena documents and testimony from her father), while




                                  12
disturbing, constitute a claim of intrinsic fraud. (See Cedars-
Sinai Medical Center v. Superior Court, supra, 18 Cal.4th at
p. 10; see also Buesa v. City of Los Angeles (2009)
177 Cal.App.4th 1537, 1546 [“the introduction of perjured
testimony is a classic example of intrinsic fraud”].) Intrinsic
fraud “cannot be used to overthrow a judgment, even where the
party was unaware of the fraud at the time and did not have a
chance to raise it at trial.” (Pour Le Bebe, Inc. v. Guess? Inc.
(2003) 112 Cal.App.4th 810, 828.)
                         DISPOSITION
     The judgment is affirmed. The parties are to bear their
own costs on appeal.



                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.



            McCORMICK, J.*




*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                13